EDWARD N. SCRUGGS, Retired Circuit Judge.
The defendant appealed directly to this court from an adverse judgment of the small claims court. We dismiss his appeal.
Rule M of the Alabama Small Claims Rules provides that a judgment rendered by the small claims court “may be appealed to the circuit court by the filing of *909a notice of appeal in the office of the clerk of the small claims court within 14 days from the date of the judgment....” Inasmuch as that rule was adopted subsequent to § 12-12-72 of the Code of Alabama (1975), a direct appeal to this court from a small claims judgment is not presently authorized. An appeal taken without authority of law must be dismissed for want of jurisdiction: Hallman v. City of Northport, 386 So.2d 756 (Ala. Civ. App. 1980); 2 Ala. Digest, Appeal and Error, Key No. 1.
It is clear that the defendant has attempted to base his appeal upon subdivision (2) of § 12-12-72 which provides for a direct appeal from the district court to the appropriate appellate court if the parties stipulate that only questions of law are involved and if the district court certifies the questions. Here, the district court belatedly certified a question of law to this court; however, the plaintiffs have never stipulated with the defendant that only a question of law is involved. Hence, both prongs of that subsection are not properly satisfied in this appeal. There has been no substantial compliance with the statute. Therefore, the same end result would be here required even if Rule M did not exist and if that code section had sole application, for appeals which are not taken in the manner prescribed by statute or supreme court rule must be dismissed. LeFlore v. State ex rel Moore, 288 Ala. 310, 260 So.2d 581 (1972), cert. denied, 409 U.S. 1007, 93 S.Ct. 436, 34 L.Ed.2d 299 (1972).,
The foregoing opinion was prepared by retired circuit judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama (1975), and this opinion is hereby adopted as that of the court.
APPEAL DISMISSED.
All the Judges concur.